PER CURIAM:
Sulyaman Wasalaam seeks to appeal the district court’s order adopting the magistrate judge’s report and recommendation and dismissing without prejudice his 42 U.S.C. § 1983 (2012) complaint. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). Because the deficiencies identified by the district court may be remedied by the filing of an amended complaint, we conclude that the order Wasalaam seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.